Name: Council Regulation (EEC) No 420/91 of 4 February 1991 on the conclusion of the Protocol defining, for the period 1 May 1990 to 30 April 1992, the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the government of the Republic of Senegal on fishing off the coast of Senegal
 Type: Regulation
 Subject Matter: civil law;  fisheries;  Africa
 Date Published: nan

 27 . 2 . 91 Official Journal of the European Communities No L 53 / 1 ­ I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 420/91 of 4 February 1991 on the conclusion of the Protocol defining, for the period 1 May 1990 to 30 April 1992 , the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Senegal on fishing off the coast of Senegal THE COUNCIL OF THE EUROPEAN COMMUNITIES , provided for in the said Agreement for the period 1 May 1990 to 30 April 1992 was initialled on 19 April 1990; Whereas, pursuant to Article 155 (2 ) (b) of the Act of Accession , the Council is required to determine the procedures appropriate to take into consideration all or part of the interests of the Canary Islands when it adopts decisions, case by case , with a view to the conclusion of fisheries agreements with third countries ; whereas the said procedures need to be determined in this particular case ; Whereas it is in the Community's interest to approve the said Protocol , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 155 (2) (b ) thereof, Having regard to the proposal from the Commission ( 1 ), Having regard to the opinion of the European Parliament (2), Whereas, pursuant to the second subparagraph of Article 17 of the Agreement between the European Community and the Government of the Republic of Senegal on fishing off the coast of Senegal ( 3 ), as last amended by the Agreement of 20 November 1985 (4), the two Parties entered into negotiations to determine the amendments or additions to be made to the Agreement on the expiry of the application period of the Protocol annexed thereto; Whereas the two Parties have agreed, pending the outcome of the negotiations , to extend the said Protocol for an initial interim period from 1 to 31 March 1990 , and for a second interim period from 1 to 30 April 1990 ; Whereas , as a result of these negotiations , a Protocol setting out the fishing rights and financial compensation HAS ADOPTED THIS REGULATION: Article 1 The Protocol defining, for the period 1 May 1990 to 30 April 1992, the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Senegal on fishing off the coast of Senegal is hereby approved on behalf of the Community . The text of the Protocol is attached to this Regulation. Article 2 To take into consideration the interests of the Canary Islands, the Protocol referred to in Article 1 and, to the extent necessary for its implementation, the provisions of the common fisheries policy on the conservation and (!) OJ No C 209 , 22. 8 . 1990 , p. 6 . (2 ) Opinion delivered on 24 January 1991 (not yet published in the Official Journal). (3 ) OJ No L 226, 29 . 8 . 1980 , p. 17 . (4) OJ No L 361 , 31 . 12 . 1985, p. 87 . No L 53 / 2 Official Journal of the European Communities 27 . 2 . 91 management of fishery resources shall also apply to vessels sailing under the flag of Spain which are recorded on a permanent basis in the registers of the competent authorities at local level (registos de base) in the Canary Islands, under the conditions defined in Note 6 of Annex I to Council Regulation (EEC) No 1135 / 88 of 7 March 1988 concerning the definition of the concept of 'originating products' and methods of administrative cooperation in the trade between the customs territory of the Community , Ceuta and Melilla and the Canary Islands C 1 ), as amended by Regulation (EEC) No 3902/ 89 ( 2 ). Article 3 The President of the Council is hereby authorized to designate the persons empowered to sign the Protocol in order to bind the Community. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done as Brussels, 4 February 1991 . For the Council The President R. STEICHEN ( 1 ) OJ No L 114 , 2. 5 . 1988 , p. 1 . (2 ) OJ No L 375 , 23 . 12 . 1989 , p. 5 .